September 8, 1977


78-82        MEMORANDUM OPINION FOR THE COUNSEL
             TO THE PRESIDENT

             National Commission on Neighborhoods
             (Pub. L. 95-24)— Powers— Appropriations


   This is in response to your request for our opinion on a proposed interagency
agreement between the Department o f Housing and Urban Development
(HUD) and the newly established National Commission on Neighborhoods (the
Commission). The Commission was created by Title II of the Supplemental
Housing Authorization Act o f 1977.1 This Act, inter alia, authorized additional
funds to HUD for housing assistance for lower income Americans. However, in
establishing the Comm ission the Act also appropriated funds to HUD not to
exceed $1,000,000 to carry out the congressional purpose in creating the
Com m ission.2 Thus, when the Commission can legally function HUD will be
obliged to transfer the appropriated funds from its account to the Com m is­
sion.
   The Commission is to consist o f 20 m em bers.3 As matters now stand, it
appears that no members of the Commission have been appointed; however,
apparently some of the Com m ission’s staff have been selected.4 So that the
Com m ission’s existing staff may obtain startup expense, HUD has agreed to
transfer such funds upon the signing o f an agreement between the two agencies.
You ask whether such an agreement can be executed before the full m ember­
ship of the Commission is appointed. In our opinion, no such agreement can be
executed at this time.
   The most obvious barrier is the absence o f a party who can legally enter into
the agreement with HUD on behalf of the Comm ission. It is clear from the Act
that only the Commission may execute such an agreement or designate an



  'S ection 203(a) o f Pub. L. 95-24, 91 Stat. 56.
  2Section 207, id.
  3Section 203(b), id.
  4It is difficult to see how the C om m ission can have any staff at this juncture since no members
have been appointed and the Act gives the C om m ission sole pow er to appoint and fix the
com pensation o f its staff.

                                                366
individual to act upon its behalf.5 Nor can the agreement be executed until all
the members of the Commission are appointed. Except for the limited authority
given to the Chairman or Vice Chairman by § 206(c) of the Act, all powers and
duties are vested in the Com m ission.6 Thus, until all the Com m ission’s
members are appointed, HUD and the Commission cannot execute a legal
agreement.
   However, at such time as the Commission is a functioning body, we see no
need for the agreement. The Commission is authorized by the Act to receive
funds so long as they do not exceed $1,000,000. All that would be necessary
would be a general transfer o f funds from HUD to the Commission.



                                                             L eon U   lm an

                                               D eputy A ssistant A ttorney G eneral
                                                               Office o f L egal Counsel




  5In the m ain, the A ct is silent as to the C om m ission’s internal organization, practices, and
procedures. The clear im plication is that these m atters are to be decided by the m em bers o f the
Commission.
  6See §§ 204 and 206, id.


                                               367